COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Anthony Welch

Appellate case number:   01-19-00932-CV

Trial court case number: 1142744

Trial court:             County Civil Court at Law No 1 of Harris County

        This Court issued an order on December 5, 2020, striking relator’s brief and denying
relator’s motion for stay of the trial court proceeding. We withdraw the portion of the order
striking the petition.

       It is so ORDERED.

Judge’s signature: __________/s/ Russell Lloyd_______________
                             Acting individually


Date: March 24, 2020